          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

v.                                         Case No. 5:10cr39-MW/EMT-7

FLORENCIO BARRIOS-HERNANDEZ,

          Defendant.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 432. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Defendant’s Amended Motion to

Vacate, Set Aside, or Correct Sentence, ECF No. 418, is DENIED. A Certificate

of Appealability is DENIED.” The Clerk shall close the file.

     SO ORDERED on November 5, 2018.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge
